                Case 18-50384-JTD           Doc 540       Filed 12/18/19       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

NNN 400 CAPITOL CENTER 16, LLC, et al.,1                    Case No. 16-12728 (JTD)
                                                            (Jointly Administered)
Debtors.

NNN 400 CAPITOL CENTER, LLC, et al.,

                         Plaintiffs,

v.                                                          Adv. No. 18-50384-JTD

WELLS FARGO BANK, N.A., AS TRUSTEE
FOR THE REGISTERED HOLDERS OF COMM                          Related to Adv. D.I. 435
2006-CS COMMERCIAL MORTGAGE
PASSTHROUGH CERTIFICATES, et. al.,

                         Defendants.




1The debtors in (collectively, "Plaintiffs") are: NNN 400 Capitol Center, LLC, Case No. 17-11250 (JTD); NNN 400
Capitol Center 1, LLC, Case No. 17-11251 (JTD); NNN 400 Capitol Center 2, LLC, Case No. 16-12741 (JTD);
NNN 400 Capitol Center 3, LLC, Case No. 16-12750 (JTD); NNN 400 Capitol Center 4, LLC, Case No. 16-12752
(JTD); NNN 400 Capitol Center 5, LLC, Case No. 16-12753 (JTD); NNN 400 Capitol Center 6, LLC, Case No. 16-
12754 (JTD); NNN 400 Capitol Center 7, LLC, Case No. 17-11253 (JTD); NNN 400 Capitol Center 8, LLC, Case
No. 17-11254 (JTD); NNN 400 Capitol Center 9, LLC, Case No. 16-12755 (JTD); NNN 400 Capitol Center 10,
LLC, Case No. 16-12730 (JTD); NNN 400 Capitol Center 11, LLC, Case No. 16-12731 (JTD); NNN 400 Capitol
Center 12, LLC, Case No. 16-12732 (JTD); NNN 400 Capitol Center 13, LLC, Case No. 16-12733 (JTD); NNN 400
Capitol Center 14, LLC, Case No. 16-12735 (JTD); NNN 400 Capitol Center 15, LLC, Case No. 16-12736 (JTD);
NNN 400 Capitol Center 16, LLC, Case No. 16-12728 (JTD); NNN 400 Capitol Center 17, LLC, Case No. 16-
12737 (JTD); NNN 400 Capitol Center 18, LLC, Case No. 16-12738 (JTD); NNN 400 Capitol Center 19, LLC,
Case No. 16-12739 (JTD); NNN 400 Capitol Center 20, LLC, Case No. 16-12742 (JTD); NNN 400 Capitol Center
21, LLC, Case No. 16-12743 (JTD); NNN 400 Capitol Center 22, LLC, Case No. 16-12744 (JTD); NNN 400
Capitol Center 24, LLC, Case No. 16-12746 (JTD); NNN 400 Capitol Center 25, LLC, Case No. 17-11258 (JTD);
NNN 400 Capitol Center 26, LLC, Case No. 16-12747 (JTD); NNN 400 Capitol Center 27, LLC, Case No. 16-
12748 (JTD); NNN 400 Capitol Center 28, LLC, Case No. 16-12749 (JTD); NNN 400 Capitol Center 30, LLC,
Case No. 17-11255 (JTD); NNN 400 Capitol Center 32, LLC, Case No. 16-12751 (JTD); NNN 400 Capitol Center
35, LLC, Case No. 17-11256 (JTD); and NNN 400 Capitol Center 36, LLC, Case No. 17-11257 (JTD).


DM3\6215598.1
               Case 18-50384-JTD        Doc 540      Filed 12/18/19    Page 2 of 2




             ORDER GRANTING LENDER DEFENDANTS' MOTION TO STRIKE
                 AND/OR EXCLUDE GARY M. TENZER'S OPINIONS                                          r


          Upon consideration of Lender Defendants' Motion to Strike and/or Exclude Exclude

Gary M Tenzer's Opinions ("Motion") filed by Wells Fargo Bank, N.A., in its capacity as

Trustee for the Registered Holders of Comm 2006-CS Commercial Mortgage Pass Through

Certificates ("Prior Lender"), Berkadia Commercial Mortgage, LLC ("Berkadia"), LNR

Partners, LLC ("LNR"), Little Rock-400 West Capitol Trust ("Secured Lender"), and Taconic

Capital Advisors L.P. ("Taconic" and, together with Prior Lender, Berkadia, LNR and Secured

Lender, collectively, "Lender Defendants") on December 2, 2019 in the above-referenced

adversary proceeding, and upon consideration of any additional briefing related thereto; and the

Court having determined that granting the relief in the Motion is appropriate, and after due

deliberation and sufficient cause appearing therefore, it is hereby

        1.      ORDERED that the Motion is GRANTED; and it is further

        2.      ORDERED that Plaintiffs are precluded from introducing the following into

evidence at trial:

                a. Testimony from Gary M. Tenzer;

                b. Declaration of Gary M. Tenzer Expert For Plaintiffs; and

                c. Addendum Declaration of Gary M. Tenzer Expert For Plaintiffs.




       Dated: December 18th, 2019                          JOHN T. DORSEY
       Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
                                                 2
